I dissent.
Neither the reasoning nor the result reached in the prevailing opinion is correct. It is contrary to the principle heretofore announced by this court in Wilson v. Hubbard, 39 Wash. 671,82 P. 154, cited by the majority. In that case, which has been followed by other courts of high repute, it was held that a mortgagee who, in good faith, lends money which is actually used *Page 443 
to pay the debts of the estate under an agreement that he shall have security upon the estate and in pursuance of which he takes a mortgage for his security which proves invalid, will be subrogated to the benefit of the liens held by the creditors of the estate who were paid with his money.
All writers and most of the courts recognize that there may be still other equitable liens impressed on property out of general consideration of right and justice, as applied to the relations of the parties and the circumstances of their dealings in a particular case and wholly independent of intention. Equity is never without power to give relief in a case of this character. It is immaterial whether or not it arises out of a strict right to subrogation.
An equitable lien is the right to have property subjected in a court of equity to the payment of a claim. Nelson v. Nelson NealLumber Co., 171 Wash. 55, 17 P.2d 626, 92 A.L.R. 554, and cases there cited.
So in the instant case: Appellants have become possessed of a property made more valuable by the money loaned by respondent's assignor. That improvement was made with the money obtained by an invalid mortgage.
Every principle of equity demands that this be declared to be an equitable lien and the judgment affirmed.
TOLMAN and BEALS, JJ., concur with HOLCOMB, J. *Page 444